Name: Council Regulation (EEC) No 2560/77 of 7 November 1977 amending the nomenclature for certain agricultural products, various Regulations concerning these products and the Common Customs Tariff
 Type: Regulation
 Subject Matter: agricultural policy;  tariff policy;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31977R2560Council Regulation (EEC) No 2560/77 of 7 November 1977 amending the nomenclature for certain agricultural products, various Regulations concerning these products and the Common Customs Tariff Official Journal L 303 , 28/11/1977 P. 0001 - 0022 Greek special edition: Chapter 02 Volume 4 P. 0204 Spanish special edition: Chapter 03 Volume 13 P. 0122 Portuguese special edition Chapter 03 Volume 13 P. 0122 COUNCIL REGULATION (EEC) No 2560/77 of 7 November 1977 amending the nomenclature for certain agricultural products, various Regulations concerning these products and the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (2), as last amended by Regulation (EEC) No 1707/73 (3), and in particular Articles 14 (2) and 15 (3) thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regulation (EEC) No 559/76 (5), and in particular Article 14 (6) thereof, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (6), as last amended by Regulation (EEC) No 1110/77 (7), and in particular Article 9 (5) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (8), as last amended by Regulation (EEC) No 1386/77 (9), and in particular Articles 14 (3), 16 (5), 17, 19 (2) and 23 (2) thereof, Whereas the nine Member States are parties to the Brussels Convention of 15 December 1950 on nomenclature for the classification of goods in customs tariffs ; whereas the Common Customs Tariff is based on that nomenclature; Whereas the Customs Cooperation Council recommended amendments to the Convention, and therefore to the nomenclature which forms part thereof, to its Contracting Parties ; whereas these recommendations, having encountered no objection in whole or in part, are deemed to have been adopted on 1 July 1977 and are to be applied from 1 January 1978; Whereas heading No 05.06 has been deleted by the recommendation of the Customs Cooperation Council ; whereas the products which fall within this heading are now classified under subheading 05.15 B ; whereas this subheading is part of the common organization of the market in certain products listed in Annex II to the Treaty ; whereas the scope of this common organization of the market should not be extended because of the recommendation of the Customs Cooperation Council; Whereas heading No 17.05 has been deleted by the recommendation of the Customs Cooperation Council ; whereas products which fall within these headings are now classified under heading No 17.01 or 17.02, or under subheading 21.07 F; (1)OJ No C 266, 7.11.1977, p. 46. (2)OJ No 172, 30.9.1966, p. 3025/66. (3)OJ No L 175, 29.6.1973, p. 5. (4)OJ No L 148, 28.6.1968, p. 13. (5)OJ No L 67, 15.3.1976, p. 9. (6)OJ No L 359, 31.12.1974, p. 1. (7)OJ No L 134, 28.5.1977, p. 1. (8)OJ No L 281, 1.11.1975, p. 1. (9)OJ No L 158, 29.6.1977, p. 1. Whereas other amendments to the tariff nomenclature for agricultural products are necessary to ensure its uniform application ; whereas it is necessary to amend the relevant Regulations ; whereas the tariff nomenclature for agricultural products is incorporated into the Common Customs Tariff; Whereas the Common Customs Tariff can be simplified; Whereas certain Regulations should be amended or adapted; Whereas under Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1034/77 (2), and in particular Article 22 thereof, a countervailing tax may be charged in addition to the customs duty on cucumbers ; whereas it is necessary to amend the Common Customs Tariff; Whereas it is appropriate, for the sake of clarity, to bring the Annexes to the amended Regulations up to date, HAS ADOPTED THIS REGULATION: SECTION I Cereals Article 1 In Regulation (EEC) No 2727/75, Annex A shall be replaced by Annex I to this Regulation and Annex B is hereby amended as shown in Annex II hereto. Article 2 Article 6 (2) of Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 2139/77 (4), is hereby amended as follows: - "17.05 B" shall be deleted and replaced by "21.07 F II". Article 3 In Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal based compound feedingstuffs (5) Annex I is hereby amended by replacing the text of subheading 23.07 B by the following: >PIC FILE= "T0011554"> Article 4 Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (6), as last amended by Regulation (EEC) No 832/76 (7), is hereby amended as follows: 1. In Articles 5 (1) and 8: - "11.06 B" shall be deleted and replaced by "11.04 C II", - "17.05 B" shall be deleted and replaced by "21.07 F II". 2. In Article 9 (1): - "11.06 A" shall be deleted and replaced by "11.04 C I", - "17.05 B" shall be deleted and replaced by "21.07 F II". 3. In Article 9 (3): - "11.06 B" shall be deleted and replaced by "11.04 C II". (1)OJ No L 118, 20.5.1972, p. 1. (2)OJ No L 125, 19.5.1977, p. 1. (3)OJ No L 281, 1.11.1975, p. 57. (4)OJ No L 249, 30.9.1977, p. 1. (5)OJ No L 281, 1.11.1975, p. 60. (6)OJ No L 281, 1.11.1975, p. 65. (7)OJ No L 100, 14.4.1976, p. 1. 4. In Annex I: >PIC FILE= "T0011555"> >PIC FILE= "T0011556"> Article 5 In Council Regulation (EEC) No 2747/75 of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed (1), Article 3 (2) is hereby amended as follows: - "17.05 B" shall be deleted and replaced by "21.07 F II". Article 6 In Council Regulation (EEC) No 2758/75 of 29 October 1975 laying down general rules concerning the components designed to ensure, within the cereals and rice sectors, the protection of the processing industry and fixing those components in respect of the new Member States (2), Annex I is hereby amended as follows: >PIC FILE= "T0011557"> (1)OJ No L 281, 1.11.1975, p. 82. (2)OJ No L 281, 1.11.1975, p. 109. >PIC FILE= "T0011558"> >PIC FILE= "T0011560"> SECTION II Wine Article 7 Annex IV to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2211/77 (2), is hereby amended in accordance with Annex III to this Regulation. SECTION III Milk and milk products Article 8 In Regulation (EEC) No 804/68, Article 1 is hereby amended as follows: 1. The text of item (e) shall be replaced by the following: "(e) 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel: A. (No change)". 2. The text of item (f) shall be replaced by the following: "(f) 21.07 F Flavoured or coloured sugar syrups: I. Lactose syrup". 3. In Regulation (EEC) No 804/68, the Annex shall be amended as follows: (a) The text of heading No 17.02 shall be replaced by the following: "17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel: A. (No change)". (1)OJ No L 99, 5.5.1970, p. 1. (2)OJ No L 256, 7.10.1977, p. 1. (b) The text of heading No 19.02 shall be replaced by the following: "19.02 Malt extract ; preparations of flour, meal, starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa: B. Other (i.e. not being malt extract)". Article 9 1. In Council Regulation (EEC) No 823/68 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products (1), as last amended by Regulation (EEC) No 1638/77 (2), Annex I is hereby amended as follows: Group 12 : "17.05 A" shall be replaced by "21.07 F I". 2. In Regulation (EEC) No 823/68, Annex II is hereby amended as follows: >PIC FILE= "T0011561"> (c) In subheading 23.07 B, "17.05 B" shall be replaced by "21.07 F II". (d) In footnote (8), "17.05 A" shall be replaced by "21.07 F I". SECTION IV Certain products listed in Annex II to the Treaty Article 10 In Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (3), as last amended by Regulation (EEC) No 425/77 (4), the Annex is hereby amended as follows: 1. The text of subheading 05.15 B shall be replaced by the following: "05.15 ex B. Other, except sinews and tendons, and parings and similar waste of raw hides or skins". 2. The text of heading Nos 11.03 and 11.04 shall be replaced by the following: "11.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; flour and meal of sago and of roots and tubers falling within heading No 07.06: A. Flour of the dried leguminous vegetables falling within heading No 07.05 B. Flour of the fruits falling within any heading in Chapter 8". 3. The text of heading No 12.08 shall be replaced by the following text: "12.08 Chicory roots, fresh or dried, whole or cut, unroasted ; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading: B. Locust beans C. Locust bean seeds D. Apricot, peach and plum stones, and kernels thereof E. Other". (1)OJ No L 151, 30.6.1968, p. 13. (2)OJ No L 183, 22.7.1977, p. 3. (3)OJ No L 151, 30.6.1968, p. 16. (4)OJ No L 61, 5.3.1977, p. 1. SECTION V Sugar and isoglucose Article 11 Regulation (EEC) No 3330/74 is hereby amended as follows: 1. In Article 1 (1): (a) In the English version of item (a), heading No 17.01, - the words "beet sugar and cane sugar, solid" shall be replaced by the words "beet sugar and cane sugar, in solid form". (b) The text of item (c) shall be replaced by the following: "(c) 17.03 Molasses". >PIC FILE= "T0011562"> 2. The text of Article 1 (2) shall be replaced by the following: "2. For the purposes of this Regulation: - "white sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99 75 % or more by weight of sucrose, determined by the polarimetric method, - "raw sugar" means sugar, not flavoured or coloured, containing, in the dry state, less than 99 75 % by weight of sucrose, determined by the polarimetric method." 3. Annex I to Regulation (EEC) No 3330/74 is hereby amended as follows: In heading No 19.02 : the word "preparations" shall be replaced by the words : "Extract of malt ; preparations". The following shall be added: "B. Other". Article 12 Council Regulation (EEC) No 765/68 of 18 June 1968 laying down general rules for the production refund on sugar used in the chemical industry (1), as last amended by Regulation (EEC) No 3138/76 (2), is hereby amended as follows: 1. Annex I (a) "ex 17.02 D" shall be deleted and replaced by "ex 17.02 D II"; (b) "ex 29.35 T" shall be deleted and replaced by "ex 29.35 Q"; (c) "38.19 R" shall be deleted and replaced by "ex 38.19 U". 2. Annex III (a) "29.35 L" shall be deleted and replaced by "29.35 IJ"; (b) "ex 29.35 T" shall be deleted and replaced by "ex 29.35 Q"; (c) "ex 32.02" shall be deleted and replaced by "ex 32.01 B"; (d) "ex 38.11 C" shall be deleted and replaced by "ex 38.11 D"; (e) "ex 38.19 T" shall be deleted and replaced by "ex 38.19 U"; (f) "ex 39.01 C VIII" shall be deleted and replaced by "ex 39.01 C VII". Article 13 In Council Regulation (EEC) No 1111/77 of 17 May 1977 laying down common provisions for isoglucose (3), Article 1 is hereby amended as follows: The text of subheading 17.05 C I shall be replaced by the following subheading: "21.07 F III Flavoured or coloured isoglucose syrup". SECTION VI Fish Article 14 Annex V to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (4), as last amended (1)OJ No L 143, 25.6.1968, p. 1. (2)OJ No L 354, 24.12.1976, p. 1. (3)OJ No L 134, 28.5.1977, p. 4. (4)OJ No L 20, 28.1.1976, p. 1. by Regulation (EEC) No 2429/76 (1), is hereby amended as follows: >PIC FILE= "T0011563"> SECTION VII Oils and fats Article 15 Regulation No 136/66/EEC is hereby amended as follows: 1. Article 1 (2) (b): "15.17 B" shall be deleted and replaced by "15.17 B II". 2. Article 1 (2) (d): in the German version of subheading 07.02 A, the word "gekocht" shall be replaced by the word "gegart". 3. Article 1 (2) (d): in the Dutch version of subheading 07.02 A, the words "of gebakken" shall be added. 4. Article 1 (2) (e): "15.17 A" shall be deleted and replaced by "15.17 B I". Article 16 Council Regulation (EEC) No 443/72 of 29 February 1972 on the levies applicable to refined olive oil (2) is hereby amended as follows: 1. In the first indent of Article 6 (2) and the first indent of Article 7 (2), "15.17 A I" shall be deleted and replaced by "15.17 B I a)". 2. In the second indent of Article 6 (2) and the second indent of Article 7 (2), "15.17 A II" shall be deleted and replaced by "15.17 B I b)". 3. In Article 8, "15.17 A" shall be deleted and replaced by "15.17 B I". SECTION VIII General provisions Article 17 Regulation (EEC) No 950/68 on the Common Customs Tariff is hereby amended as shown in Annex IV hereto. Article 18 This Regulation shall enter into force on 1 January 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1977. For the Council The President A. HUMBLET (1)OJ No L 276, 7.10.1976, p. 5. (2)OJ No L 54, 3.3.1972, p. 3. ANNEX I "ANNEX A >PIC FILE= "T0011564"> >PIC FILE= "T0011565"> ANNEX II (Annex B) >PIC FILE= "T0011566"> ANNEX III >PIC FILE= "T0011567"> ANNEX IV In Part I, Section I, in Part II, Chapters 3, 4, 7, 10, 11, 17, 19, 21 and 23, and in the Annex to the Common Customs Tariff, the latter itself the Annex to Regulation (EEC) No 950/68, the undermentioned notes and headings are hereby amended, with effect from 1 January 1978, to read as follows: A. Part I, "Preliminary provisions" ; Section I, "General rules": B. General rules concerning duties: (a) Paragraphs 5 and 6 in the Danish version shall read as follows: "5. Et »(I) « i toldsatskolonne 3 for visse positioner og underpositioner angiver, at de pÃ ¥gÃ ¦ldende varer er underkastet reglerne om importafgift pÃ ¥ landbrugsvarer. 6. Et »ve « i toldsatskolonnerne 3 og 4 angiver, at der for de pÃ ¥gÃ ¦ldende varer kan opkrÃ ¦ves et variabelt element, der fastsÃ ¦ttes i overensstemmelse med reglerne om handelen med visse forarbejdede landbrugsvarer." (b) The following two paragraphs shall be added: "7. The symbol "ads" or "adf" in column 4 in Chapters 17, 18 and 19 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour. This additional duty is fixed in accordance with the rules concerning trade in certain processed agricultural products. 8. The symbol "ads" in column 4 in Chapter 20 indicates that the Community reserves the right to charge, over and above the bound duty, an additional duty on sugar corresponding to the duty payable on imported sugar and applicable to the quantity of various sugars contained in this product in excess of the percentage by weight laid down in Additional Notes 2 and 3 to Chapter 20, or, in respect of products falling within heading Nos 20.03, 20.04 and 20.05, which exceeds 13 % by weight." B. Part II, "Schedule of Customs Duties": 1. The text of Chapter 4, Note 1 shall be replaced by the following: "1. The expression "milk" means full cream or skimmed milk, buttermilk, whey, curdled milk, kephir, yoghourt and other fermented or acidified milk." 2. In Chapter 4, Additional Note 8, line 3, "17.05 A" shall be replaced by "21.07 F I". >PIC FILE= "T0011568"> 4. In the Note to Chapter 7, paragraph (c), "11.03" shall be replaced by "11.04". >PIC FILE= "T0011569"> 7. In subheadings 08.08 C, 08.10 A and 08.11 D, after "bilberries" the following parenthesis shall be added : "(fruit of the species Vaccinium myrtillus)". 8. The text of the Note to Chapter 10 shall be replaced by the following: "This chapter only covers those grains which have been neither hulled nor otherwise worked. However, rice, husked, milled, polished, glazed, parboiled, converted or broken remains classified in heading No 10.06.". 9. In Note 1 (a) to Chapter 11, "21.01" shall be replaced by "21.02". >PIC FILE= "T0011571"> >PIC FILE= "T0011572"> 11. Heading Nos 11.03 and 11.06 shall be deleted. 12. In Note 2 to Chapter 12, after "seeds of vetches", the following parenthesis shall be added : "(other than those of the species Vicia faba)". 13. Heading No 12.05 shall be deleted. >PIC FILE= "T0011573"> 15. In Additional Note 3 to Chapter 15, "15.17 A" shall be replaced by "15.17 B I". >PIC FILE= "T0011574"> >PIC FILE= "T0011575"> 17. In Chapter 17: (a) The text of Additional Note 1 shall be replaced by the following: "For the purposes of heading No 17.01: - "white sugar" means sugar, not flavoured or coloured, containing, in the dry state, 99 75 % or more by weight of sucrose, determined by the polarimetric method, - "raw sugar" means sugar, not flavoured or coloured, containing, in the dry state, less than 99 75 % by weight of sucrose, determined by the polarimetric method." (b) In Additional Note 2, the reference to "subheadings 17.02 D I and 17.02 C I" shall be replaced by a reference to "subheading 17.02 D I". >PIC FILE= "T0011576"> >PIC FILE= "T0011578"> 21. Heading No 17.05 shall be deleted. 22. Heading No 19.01 shall be deleted. >PIC FILE= "T0011579"> >PIC FILE= "T0011580"> 24. Heading No 19.06 shall be deleted. >PIC FILE= "T0011581"> 27. In Chapter 21: (a) The following new item (e) shall be added to Note 1: "(e) Prepared enzymes of heading No 35.07". (b) The heading "Additional Note" to Chapter 21 shall be replaced by the heading "Additional Notes". (c) The existing Additional Note shall become Additional Note 1, and the following Additional Note 2 shall be added: "2. For the purposes of subheading 21.07 F III, "isoglucose" means the syrup obtained from glucose syrup with a content by weight, in the dry state, of: - at least 10 % fructose, and - at least 1 % in total of oligosaccharides and polysaccharides." 28. Heading No 21.01 shall be deleted. >PIC FILE= "T0011583"> 30. Subheading 21.07 F shall become 21.07 G. >PIC FILE= "T0011584"> 32. In Additional Note 2 to Chapter 23, "17.05 A" shall be replaced by "21.07 F I". 33. In subheading 23.07 B, "17.05 B" in the second line shall be replaced by "21.07 F II". Annex (Headings or subheadings of which only a part is covered by a GATT concession or in which different concessions have been granted). This is hereby amended as follows: >PIC FILE= "T0011585"> 3. Heading No 20.07, the footnote and the note (ads), and the table relating to heading No 20.07 shall be deleted.